DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the RCE of 5/5/2022. All changes made to the claims have been entered. Accordingly, Claims 1, 5-11, 14-15 are currently pending in the application. 


Allowable Subject Matter
Claims 1, 5-11, 14-15 are allowed.

2.	The following is a statement of reasons for the indication of allowable subject matter:

3.	1, 11 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose based on the slot format information, determining formats of one or more slots available for transmitting uplink data or downlink data scheduled by first control information for scheduling the uplink data or second control information for scheduling the downlink data in a slot different from the one or more slots, and  in case that the formats are set to an uplink, detecting only for the first control information form among the first control information and the second control information, and in case that the formats are set to a downlink, detecting only for the second control information from among the first control information and the second control information. It is noted that the closest prior art, Lee et al. (US 2018/0279304) in view of Yi et al. (US 2019/0082431) discloses receiving a downlink control channel carrying SFI that indicates whether one or more symbols in at least current slot are for uplink or for downlink. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.


3.	7, 15 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose acquiring hybrid automatic repeat request (HARQ) process configuration information including the number of HARQ process for scheduling; determining information about the number of remaining HARQ processes based on the HARQ process configuration information and the identified number of HARQ processes being performed; and selectively receiving scheduling control information based on the acquired information about the number of remaining HARQ processes. It is noted that the closest prior art, Hoglund et al. (US 2021/0184802) discloses that when the UE identifies that both HARQ processes have been busy or realizes that there will be no further downlink assignment/uplink grant to receive, the UE may stop monitoring NPDCCH. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion

1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473